Citation Nr: 1113453	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-11 131	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an effective date earlier than June 24, 2005, for the grant of service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1972 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Providence, Rhode Island, which denied an effective date earlier than June 24, 2005, for the grant of service connection for multiple sclerosis.

In May 2010, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

This matter was previously before the Board in September 2010, at which time it was remanded for additional development.  It is now returned to the Board for appellate consideration.

In correspondence dated in October 2010, the Veteran raised the issue of entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected multiple sclerosis.  The Board does not have jurisdiction of this issue as it has not been adjudicated by the RO.  Absent a decision, a notice of disagreement and a substantive appeal the Board does not have jurisdiction of an issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  The issue is, therefore, referred to the RO for appropriate action.




FINDING OF FACT

In March 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, in correspondence received by the Board in March 2010, the Veteran, through his authorized representative, indicated that he wished to withdraw the appeal in its entirety.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.






	(CONTINUED ON NEXT PAGE)

ORDER

The appeal as to the issue of an effective date earlier than June 24, 2005, for the grant of service connection for multiple sclerosis, is dismissed.




		
JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


